TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00682-CV


Darrell Saunders and Melissa Saunders, Appellants

v.


Robert Brown and Rosemary Brown, Appellees






FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 198,354-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The parties have agreed that the notice of appeal in this cause appears to have been
prematurely filed.  See Tex. R. App. P. 27.  The Court may allow an appealed order that may not be
final to be made final and allow the modified order and all proceedings related to it to be included
in a supplemental record.  Id. 27.2.  Accordingly, we abate the appeal.  The parties should update the
Court on the status of the appeal by January 31, 2005.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed:   November 30, 2004